DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Claim 1 line 2, “determining, at least one computer processor,” should be --determining, by at least one computer processor,--.
Claim 8 line 5, “determining, at least one computer processor,” should be --determining, by at least one computer processor,--.
Claim 15 line 9, “determining, at least one computer processor,” should be --determining, by at least one computer processor,--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (US Pub 2015/0347738) in view Tan et al. (US Pub 2016/0123043).
As of claims 1, 8 and 15, Ulrich discloses a method for controlling a locking device, the method comprising: 
determining, at least one computer processor, that an authorized user has requested an unlocking of a first computing device (via a user requesting unlocking of an electronic device 202 comprising a processing subsystem 102; see paragraphs [0028], [0037] and [0064]); 
sending, by the at least one computer processor, a first signal to a mobile computing device of the user that is in communication with the first computing device (via electronic device 202 sending a message to an authorized electronic device 204 of the user; see paragraph [0067]); and 
unlocking, by the at least one computer processor, the first computing device via the mobile computing device based on the first signal (via unlocking the electronic device 202 via the authorized electronic device 204; see paragraph [0072]).  
So Ulrich discloses the claimed steps of unlocking a computing device, however it does not explicitly disclose that unlocking is an unlocking of a physical security device included in the first computing device.

From the teaching of Tan it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the system of Ulrich to include the function of physical security device as taught by Tan in order to physically secure electronic devices.
As of claims 2, 9 and 16, Ulrich discloses receiving, by the at least one computer processor, a request from a user to unlock the physical security device included in the first computing device (via a user requesting unlocking of an electronic device 202; see paragraphs [0037] and [0064]); and 
determining, by the at least one computer processor, that the user is the authorized user (via electronic device 202 sending a message to an authorized electronic device 204 of the user; see paragraph [0067]-[0072]). 
As of claims 3, 10 and 17,  Tan discloses that unlocking of the physical security device enables removal of a physical component that restricts a movement of the first computing device from a location (via enabling removal of security member 26; see fig. 1; also see paragraph [0017]). 
As of claims 6, 13 and 20, Ulrich discloses determining, by the at least one computer processor, that the request from the user to unlock the physical security device included in the first computing device originated from the mobile computing device; and determining, by the at least one computer processor, that the mobile .  
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (US Pub 2015/0347738) in view Tan et al. (US Pub 2016/0123043) and further in view of Avni et al. (US Pub 2015/0278556).
As of claims 4, 11 and 18, combination of Ulrich and Tan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose monitoring, by the at least one computer processor, sensor signals from the first computing device, wherein the sensor signals indicate a status of (i) the physical security device, and (ii) one or both of the physical component that restricts the movement of the first computing P9201801929US01Page 35 of 42device from the location, and a base that is secured to the physical component that restricts the movement of the first computing device. 
Avni discloses a computing device 102 comprising a lock 104 (physical security device) and a controller 106 which is configured to electronically control lock 104 (see paragraph [0019]). Avni further discloses that the controller 106 detects signals from a sensor 140 to determine status of the lock 104, including first portion 122 and second portion 124 (physical component) that restricts the movement of the computing device 102 (see fig. 1C; also see paragraph [0026] and [0050]).
From the teaching of Avni it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Ulrich and Tan .
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (US Pub 2015/0347738) in view Tan et al. (US Pub 2016/0123043) and further in view of Williams (US Pub 2014/0000322).
As of claims 5, 12 and 19, combination of Ulrich and Tan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose responsive to a determination that a second signal has been received that indicates the security device has been potentially tampered with, sending, by the at least one computer processor, a message to the mobile device of the user that alerts the user to that potential tampering.
William discloses lock 12 that sends a wireless signal to a user’s device (64, 66, 68) is the lock determines a potential tampering (see paragraph [0237]).
From the teaching of William it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Ulrich and Tan to include the function of tamper notification as taught by William in order to notify tampering and potential theft to the owner of the device. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (US Pub 2015/0347738) in view Tan et al. (US Pub 2016/0123043) and further in view of Orlassino et al. (US Pub 2009/0158423).
As of claims 7 and 14, combination of Ulrich and Tan discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose generating, by the at least one computer processor, a set of rules and a pattern 
Orlassino discloses a method of unlocking a lock of a computing device (see paragraph [0047]). Orlassino further discloses that the system uses an interrogation component 110 including an inferential component to determine inferences related to improved locking. These inferences can be based on a nearly limitless number of inputs. For example, inputs to the inferential component can include, but are not limited to, time, location, historic device use, historic device access, user profiles or secondary user data, weather or other environmental conditions, emergency conditions, device charge conditions, device maintenance alerts, predicted device use, anticipated device servicing, sales, available device resources, or combinations thereof, among numerous others. For example, an inferences can be made that despite proper fingerprint identification, unlocking should not occur without further managerial approval because it is midnight and the employee identified by the fingerprint typically works from 9 a.m. to 5 p.m., and further because the identified employee's calendar indicates that they are in the middle of a three week vacation (see paragraph [0040]).
From the teaching of Orlassino it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al. (US Pub 2005/0097930) discloses a mobile electronic device comprising a physical locking device (see abstract).
Andrews et al. (US Pub 2008/0110217) discloses a lock sensor 120 inside an electronic device to detect lock status (see paragraph [0035]-[0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NABIL H SYED/           Primary Examiner, Art Unit 2683